DETAILED ACTION
Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance:
The prior art of record does not teach or disclose a method of capturing solar energy having, importantly, a first step of illuminating a photovoltaic array with concentrated light to generate electricity, then, concentrating light (a second time) that has passed through the photovoltaic array onto a plurality of heat absorbing bodies. Specifically, the examiner find no references to teach or suggest an additional step of concentrating light unabsorbed by and passing through a photovoltaic array.
Further search and review of the prior art did not reveal any embodiments thereof or motivations to modify in such ways.
Another close prior art reference, however, includes MEYER (US 4,275,950), that discloses a first stage of concentration followed by a second stage of concentration (Fig. 292).

    PNG
    media_image1.png
    622
    387
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    627
    400
    media_image2.png
    Greyscale

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY - FRIDAY, 9:00am - 5:00pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721